Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 10/27/2018. Claims 1-16 are currently pending in the application.
Claim Objections
Claims 3-5 and 14 are objected to because of the following informalities:  Claim 3 is objected to because claim 3 is dependent upon itself. Claims 4-5 which are dependent upon claim 3 are objected to for the same reasons. 
Appropriate correction is required.
	In claims 5 and 14, “reproduction fo the written verbal content” should read “reproduction of the written verbal content”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in the human subject” in view of earlier recitation of “at least one human subject”. As a result, the metes and bounds of the claims cannot be discerned.
	Additionally in claim 1, there is a lack of antecedent basis for “the processor”.
	Additionally in claim 9, there is a lack of antecedent basis for “the challenged”.
	In view of the above rejections under 35 USC § 112(b), claims 1-16 are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neff (US 20160371991 A1).
Re claims 1 and 9:
a method of generating instructional content, the method comprising: recording images of at least one human subject in motion; processing the recorded images by the processor to determine a sequence of gestures made by the human subject; synchronizing the recorded images with a narrative corresponding to the determined sequence of gestures into a synchronized image-supported narrative; and storing the synchronized image-supported narrative to permit reproduction of the synchronized image-supported narrative on a processor-enabled user device (at least ¶ 7; Claims 1, 7 and 13).
	[Claim 9]  Neff discloses a processor-enabled system for generating instructional content for the challenged, comprising: a processor; and a set of instructions executable by the processor to perform a method of generating instructional content, the method including recording images of at least one human subject in motion; processing the recorded images by the processor to determine a sequence of gestures made by the human subject; synchronizing the recorded images with a narrative corresponding to the determined sequence of gestures into a synchronized image-supported narrative; and storing the synchronized image-supported narrative to permit reproduction of the synchronized image-supported narrative on a processor-enabled user device (at least ¶ 7; Claim 13).
Re claims 2 and 10:
	[Claims 2 and 10]  Neff discloses interpreting the determined sequence of gestures by the processor and generating the narrative by a processor based on the interpreted determined sequence of gestures (at least Claims 2 and 14).
Re claims 3 and 11:
	[Claims 3 and 11]  Neff discloses wherein the narrative includes spoken verbal content, and the reproduction includes reproduction of the spoken verbal content in audible form (at least Claims 3 and 15).
Re claims 4 and 12:
	[Claims 4 and 12]  Neff discloses wherein generating the narrative includes generating the spoken verbal content as computer-generated speech (at least Claims 4 and 16).
Re claims 5 and 13:
	[Claims 5 and 13]  Neff discloses wherein generating the narrative includes prompting a content provider to record the spoken verbal content to be included in the image -supported narrative (at least Claims 5 and 17).
Re claims 6 and 14:
	[Claims 6 and 14]  Neff discloses wherein the narrative includes written verbal content, and the reproduction includes reproduction fo the written verbal content in human-readable form (at least Claims 6 and 18).
Re claims 7 and 15:
	[Claims 7 and 15]  Neff discloses recording image content of the first user while recording the sequence, and the method further comprising storing the recorded image content for later reproduction with the generated verbal instruction as a tutorial for the second user (at least Claims 11 and 19).
Re claims 8 and 16:
wherein the generating generates a sequence of steps followed on a processor-enabled device, wherein the generating is performed such that when the generated sequence of steps is reproduced, the second user must follow each step to permit the second user to advance to the next successive step (at least Claims 12 and 20).
Conclusion                                                                                                                             
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715